DETAILED ACTION
This action is in response to the amendments and remarks received 03/01/2022 in which no claims have been amended and claims 1-7 are pending and ready for examination.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s arguments filed 03/01/2022 with regard to independent claim 1 are convincing (as discussed below) and thus the prior art does not disclose or make obvious a SAT-type membrane as claimed having “in an X-ray diffraction pattern obtained by X-ray irradiation to said zeolite membrane, a peak intensity around 20 = 13.9° is 1.5 times or more a peak intensity around 20 = 8.5°”.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered and they are persuasive with regard to independent claim 1 and its dependents 2-4 as well as dependent claim 6 but are not persuasive with regard to claims 5 and 7.
The Examine agrees that Pham does not provide proper motivation and instructions as to how to adjust the orientation of a Sat-type membrane as claimed since it is directed to MFI and BEA zeolites, and further that the combination of Zhong and Castro do not necessarily inherently result in the X-ray diffractions relationships as claimed because it is not specifically disclosed that initially the aluminum source and phosphorous source are mixed to form a solution having a pH of 4 or greater, i.e. so that the mixture of aluminum source and phosphorous source never goes below 4, and then adjusted to a pH of 7, as shown by Applicant’s to be necessary to result in the claimed XRD relationship because in Castro the initial mixture of aluminum source and phosphorous has a pH of 3. 
In response to Applicants’ argument that the process of claim 5 is not obvious over the cited art; the Examiner disagrees. Applicants’ argue that the instant claim 5 (specifically step 5C) requires that initially the aluminum source and phosphorous source are mixed to form a solution having a pH of 4 or greater, i.e. so that the mixture of aluminum source and phosphorous source never goes below 4, and then adjusted to a pH of 7, however the limitation C of claim 5 reads “a starting material solution having a pH greater than or equal to 5 and less than or equal to 9 prepared by mixing an aluminum source and a phosphorus source with a pH greater than or equal to 4”, the underlined section is seen to be read on by the process of Castro which uses an aluminum source and phosphorous source which are adjusted up to a pH of 7, and thus the starting material solution is seen to be “prepared by mixing an aluminum source and a phosphorus source with a pH greater than or equal to 4” because it is at some point greater than 4 and adjusted further to pH 7. Thus the rejections of claims 5 and 7 are seen to be proper and are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shenglai Zhong, et al., Aluminophosphate-17 and silicoaluminophosphate-17 membranes for CO2 separations, Journal of Membrane Science, Volume 520, 2016, Pages 507-514 (hereinafter “Zhong”) in view of  Maria Castro, et al., Molecular Modeling, Multinuclear NMR, and Diffraction Studies in the Templated Synthesis and Characterization of the Aluminophosphate Molecular Sieve STA-2, The Journal of Physical Chemistry C 2010 114 (29), 12698-12710 (hereinafter “Castro”).
Regarding claim 5 Zhong discloses a process of forming a zeolite membrane complex comprising: 
a) synthesizing an AlPO-17 aluminophosphate zeolite by hydrothermal synthesis and obtaining seed crystals from said zeolite (sec. 2.2.); 
b) depositing said seed crystals on a support (symmetric mullite and α-alumina tubes) (Sec. 2.3); 
c) immersing said support in a starting material solution (membrane synthesis gel) prepared by mixing an aluminum source and a phosphorus source, and growing zeolite from said seed crystals by hydrothermal synthesis to form a zeolite membrane on said support; and 
d) removing a structure-directing agent (cyclohexylamine, Secs. 2.2-2.3) from said zeolite membrane (the SDA/cyclohexylamine is inherently removed during calcination, see Sec. 2.3.). 
Zhong does not disclose that the zeolite is a SAT-type zeolite as claimed.
However Castro discloses a similar aluminophosphate zeolite STA-2, i.e. a SAT-type zeolite that is also an adsorbent molecular sieve, produced in a similar way, i.e. to the seeds crystals, by forming a synthesis gel of aluminum source, phosphorus source and SDA and subjecting to hypothermal synthesis and calcination (Abstract, Synthesis of Aluminophosphates section).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Zhong by substituting for the AlPO-17 aluminophosphate zeolite the similar aluminophosphate zeolite STA-2 as disclosed by Castro because this involves the simple substitution of known adsorbent molecular sieve aluminophosphate zeolites to obtain the predictable result of forming a successful zeolite membrane. 
This substitution would obviously include the use of the seed synthesis procedure used by Castro and would involve the substitution of the synthesis conditions used by Castro for the starting material solution/membrane synthesis gel including the use of pH 7 for the synthesis gel (Castro Synthesis of Aluminophosphates section). Therefore the combined method would include immersing said support in a starting material solution having a pH of 7 prepared by mixing an aluminum source and a phosphorus source with a pH of 7 (i.e. mixing of the aluminum source, phosphorus source and SDA forms a solution of pH 7), and thus growing STA-2 (SAT-type) zeolite from said seed crystals by hydrothermal synthesis to form a zeolite membrane on said support.
Regarding claim 7 Zhong in view of Castro discloses the method of producing a zeolite membrane complex according to claim 5, wherein in said operation a) or c), Al(OH)3. i.e. aluminum hydroxide an aluminum alkoxide is used as the aluminum source in the hydrothermal synthesis (Castro Table 1).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773